DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/20/2021 has been entered.

Response to Amendment
The Amendment filed 04/20/2021 have been entered. Claim 27 has been amended. Claims 1-26, 30, 33 and 35-53 have been previously canceled. Claims 27-29, 31, 32, 34 and 54 are pending in the application. 

Response to Arguments
Applicant’s arguments filled 04/20/2021 have been considered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Drawings /Specification Objections/Amendments: That is a 112a issue where the examiner is rejecting the claims as having new-matter “in response to a size of the current block corresponding to 4x4, a color component of the current block being a luma component, and the that is not a DC mode or a planar mode”; hence the examiner requested the new drawing (filled 05/14/2018) not to be entered. The support that the applicant presented [0300]-[0305] for this issue is not supporting the above mentioned new matter “board decision”.
Argument related to 112a issue: Please review the board decision 03/02/2021 and stick to the meaning from [0305] “DST may be applied all horizontal and vertical directions other than a DC mode”. 
Regarding 103 rejection under Oh/Ugar; as the applicant could not established priority before submitting the set of claims on 04/14/2016, these references are still qualified as prior art.

To conclude: 
Examiner still cannot conclude that the inventors/applicant had possession of the claimed invention. According to the board decision, 03/02/2021 inventors/applicant need to stick to the meaning from [0305] “DST may be applied all horizontal and vertical directions other than a DC mode”. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the transform type is determined to use the DST for all direction of the intra-prediction mode of the current block in response to the block size being 4x4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29, 31-32 and 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 27, The limitation “wherein the intra prediction mode of the current block is a directional mode, wherein, in response to a size of the current block corresponding to 4x4, and a color component of the current block being a luma component, the transform type of the current block is determined as the DST for all directions of the intra prediction mode,” lacks written description (112a), as paragraph [0305] “DST may be applied all horizontal and vertical directions other than a DC mode”.
Regarding claims 28-29, 31-32 and 34, dependent claims are rejected based on their dependency from the rejected claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-29, 31-32, 34 and 54 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh et al. (WO2007046644A1), hereinafter Oh, in view of Saxena et al. (US 20130003856), hereinafter Saxena2.
Regarding claim 27, 
Oh teaches a method for decoding a video signal (encoding and decoding of moving picture, P.1, Lines 6-15) comprising:
Obtaining prediction mode information of a current block, the prediction mode information specifying whether the current block is an inter-coded block “temporal prediction” or an intra-coded block “spatial prediction” (P.1, Lines 19-30);
deriving an intra-prediction mode of the current block (P. 7, Line 34 – P.8, Line 6) in response to the current block being the intra-coded block (P. 4, Lines 4-19, and Fig 8);
obtaining residual coefficients of the current block based on a scan type of the current block, the scan type being determined based on the intra prediction mode (P. 4, Lines 20-31);
determining a transform type of the current block (P.8, Line 11-19) to be a discrete cosine transform (DCT), performing an inverse-transform on the residual coefficients based on the transform type (P. 4, Lines 20-31) 
Oh did not teach the invers-transform for the luma component of the current block is performed using DST, wherein in response to the size of the current block corresponding to 4x4, a color component of the current block is a luma component; wherein the intra prediction mode of the current block is a directional mode; wherein the transform type is determined as the DST for all the direction of the intra prediction mode. 
Saxena2 teaches the invers-transform for the luma component of the current block is performed using DST, wherein in response to the size of the current block corresponding to 4x4, a color component of the current block is a luma component (The 4x4 DST in HM is currently only for Luma components [0233]); wherein the intra prediction mode of the current block is a directional mode; wherein the transform type is determined as the DST for all the direction of the intra prediction mode (Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to modify the teachings of Oh by applying the teachings of Saxena2. The motivation behind would be since it has been shown that DST is the better transform along the direction of prediction (Saxena2 [0234]).  

Regarding claim 28, 
The combination of Oh and Saxena2 teaches all the features of claim 27, as outlined above.
Oh further teaches wherein the scan type is determined to be one of a vertical scanning (S640, Fig. 9), a horizontal scanning (S620, Fig. 9) or an upright diagonal scanning “diagonal or zigzag” (S650, Fig. 9).

Regarding claim 29, 
The combination of Oh and Saxena2 teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being in a range of 6 to 14, the scan type is determined to be vertical scanning (Fig. 1 and Fig. 9 “S630, S640”).

Regarding claim 31, 
The combination of Oh and Saxena2 teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being in a range of 22 to 30, the scan type is determined to be a horizontal scanning (Fig. 1 and Fig. 9 “S610, S620”).

Regarding claim 32, 
The combination of Oh and Saxena2 
Oh further teaches in response to the intra-prediction mode being a non-directional mode, the scan type is determined to be up-right diagonal scanning “diagonal or zigzag” (Fig. 1 and Fig. 9 “S610, S630, S650”).

Regarding claim 34, 
The combination of Oh and Saxena2 teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being a directional mode other than in ranges of 6 to 14 and 22 to 30, the scan type is determined to be up-right diagonal scanning “diagonal or zigzag” (Fig. 1 and Fig. 9 “S610, S630, S650”).

Regarding claim 54, 
The combination of Oh and Saxena2 teaches all the features of claim 27, as outlined above.
Oh did not teach in response to the current block being a luma block and the size of the current block being 4x4, the transform type is determined to use only the DST, and otherwise the transform type of the current block is determined to use only the DCT.
Saxena2 teaches in response to the current block being a luma block and the size of the current block being 4x4, the transform type is determined to use only the DST, and otherwise the transform type of the current block is determined to use only the DCT (DST may not be the optimal transform at block sizes larger than 4.times.4 [0008]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to modify the teachings of Oh and Saxena1 by applying the teachings of Saxena2. The motivation behind would be to optimize transformation performance (Saxena2 [0008]).  
Note: The applicants are not granted the claim foreign priority as they modified claims (04/14/2016) with limitation that lack written description as explained in the 112a section (board decision 03/02/2021).

Claims 27-29, 31-32, 34 and 54 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh et al. (WO2007046644A1), hereinafter Oh, in view of Ugur et al. (K. Ugur and A. Saxena, Summary Report of Core Experiment on Intra Transform Mode Dependency Simplifications, document JCTVC-J0021,ITU-T & ISO/IEC, Stockholm, Sweden, Jul. 2012), hereinafter Ugur.
Regarding claim 27, 
Oh teaches a method for decoding a video signal (encoding and decoding of moving picture, P.1, Lines 6-15) comprising:
Obtaining prediction mode information of a current block, the prediction mode information specifying whether the current block is an inter-coded block “temporal prediction” or an intra-coded block “spatial prediction” (P.1, Lines 19-30);
deriving an intra-prediction mode of the current block (P. 7, Line 34 – P.8, Line 6) in response to the current block being the intra-coded block (P. 4, Lines 4-19, and Fig 8);
obtaining residual coefficients of the current block based on a scan type of the current block, the scan type being determined based on the intra prediction mode (P. 4, Lines 20-31);
determining a transform type of the current block (P.8, Line 11-19) to be a discrete cosine transform (DCT), performing an inverse-transform on the residual coefficients based on the transform type (P. 4, Lines 20-31) 
Oh did not teach the invers-transform for the luma component of the current block is performed using DST, wherein in response to the size of the current block corresponding to 4x4, a color component of the current block is a luma component, and the intra prediction mode of the current 
Ugar teaches the invers-transform for the luma component of the current block is performed using DST, wherein in response to the size of the current block corresponding to 4x4, a color component of the current block is a luma component, and the intra prediction mode of the current block is a directional mode, the transform type is determined as the DST for all the direction of the intra prediction mode, the directional mode being a mode that is not a DC mode or a planar mode. (remove the mode-dependency between DCT and DST, and simply always use DST for the 4 × 4 intra luma blocks, Section 3. Summary of results).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Ugar to the teachings of Oh. The motivation behind would be to enhance the coding performance (Ugar, Section 3. Summary of results).  

Regarding claim 28, 
The combination of Oh and Ugar teaches all the features of claim 27, as outlined above.
Oh further teaches wherein the scan type is determined to be one of a vertical scanning (S640, Fig. 9), a horizontal scanning (S620, Fig. 9) or an upright diagonal scanning “diagonal or zigzag” (S650, Fig. 9).

Regarding claim 29, 
The combination of Oh and Ugar teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being in a range of 6 to 14, the scan type is determined to be vertical scanning (Fig. 1 and Fig. 9 “S630, S640”).

Regarding claim 31, 
The combination of Oh and Ugar teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being in a range of 22 to 30, the scan type is determined to be a horizontal scanning (Fig. 1 and Fig. 9 “S610, S620”).

Regarding claim 32, 
The combination of Oh and Ugar teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being a non-directional mode, the scan type is determined to be up-right diagonal scanning “diagonal or zigzag” (Fig. 1 and Fig. 9 “S610, S630, S650”).

Regarding claim 34, 
The combination of Oh and Ugar teaches all the features of claim 27, as outlined above.
Oh further teaches in response to the intra-prediction mode being a directional mode other than in ranges of 6 to 14 and 22 to 30, the scan type is determined to be up-right diagonal scanning “diagonal or zigzag” (Fig. 1 and Fig. 9 “S610, S630, S650”).

Regarding claim 54, 
The combination of Oh and Ugar teaches all the features of claim 27, as outlined above, which further teaches the transform type of the current block is determined to use only the DCT.
Oh did not teach in response to the current block being a luma block and the size of the current block being 4x4, the transform type is determined to use only the DST.
Ugar teaches in response to the current block being a luma block and the size of the current block being 4x4, the transform type is determined to use only the DST (remove the mode-dependency between DCT and DST, and simply always use DST for the 4 × 4 intra luma blocks, Section 3. Summary of results).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Ugar to the teachings of Oh. The motivation behind would be to enhance the coding performance (Ugar, Section 3. Summary of results).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419